Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/28/2021 has been entered.


	

DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-3, 5-7, 15, and 17-20 as filed 05/28/2021 are currently pending.
Priority is generally acknowledged to PCT/US2014/055042 filed 9/10/2014 and 61/887,181 filed 09/12/2013.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (USP App. Pub. No. 2007/0027382) in view of Lamego (U.S. 9,445,759) and Goetz (USP App. Pub. No. 2010/0223020).

Regarding claim 1, Berman discloses: A method for processing physiological measurements (FIG. 4), the method comprising:
--automatically initiating, by a medical device management system, a calibration mode on a portable medical device based on an analysis of physiological measurement data received from the portable medical device, wherein the calibration mode locks the portable medical device from performing further non-invasive blood glucose measurement until calibration is completed (Calibrate Analyte Measurement 4500 in FIG. 4; “the user selects the desired analyte to be measured 4400 and if calibration is needed, the calibrator module is initiated to calibrate 4500 the processor 214,” par. [0030]; “then the measured is prevented from proceeding until such a marker is detected by the device 211,” par. [0031]); 
--receiving, by the medical device management system, first physiological measurement data from a portable medical device, wherein the first physiological measurement data comprises identification information associated with a user of the portable medical device (Verification of User 5200)… and non-invasive blood glucose measurement data (Record Analyte [from skin patch] 4700 and Send to Data Processing Unit in FIG. 4), wherein the non-invasive blood glucose measurement data is based on data generated by an optical sensor of the portable medical device during a non-invasive glucose measurement of the user (pars. [0006] and [0019])…; 
--identifying, by the medical device management system, a first user account of the medical device management system based on the identification information (New Profile No in FIG. 5; Verification of User 5200 in FIG. 5); 
--providing… an indication to the portable medical device that calibration is complete, wherein the portable medical device transitions to a measurement mode (Display Analyte Measurement on Output Module 4900 in FIG. 4); 
--storing, by the medical device management system, [physiological measurement data] and the first non-invasive blood glucose measurement in the first user account (Transfer New Data and Update Profile Databases 5700 in FIG. 5).

Berman is primarily concerned with monitoring a patient’s glucose where the glucose meter is calibrated using logic stored on the glucose monitor (par. [0023]). There is no indication that any processing of the non-invasive reading is further processed or adjusted due to user profile settings by the Processing Unit and Storage System. Additionally, the calibration of the device for non-invasive 
--[wherein the first physiological measurement data comprises] invasive blood glucose measurement data…wherein the invasive blood glucose measurement data is generated based on a user blood sample received by the portable medical device (FIG. 2 shows invasive measurements 202 and noninvasive measurements 201 being used to calibrate 250 the device);
--wherein the user specific calibration is based at least in part on the invasive blood glucose measurement data and the non-invasive blood glucose measurement data (FIG. 2 shows invasive measurements 202 and noninvasive measurements 201 being used to calibrate 250 the device);
--processing, by the medical device management system, the first physiological measurement data to update a user specific calibration associated with the first user account (measurements are processed by a smart phone 750 that is separate from the sensor 710 in FIG. 7; “Advantageously, the strip meter 270 provides an individualized measurement of blood glucose Gucal 272, which is used to calibrate the blood glucose estimate Gu 242 for a particular individual,” col. 5 lines 25-27) 
--after completion of the calibration (“Next, the population-based glucose estimate Gu is refined by deriving an individually-calibrated glucose estimate,” col. 7 lines 18-20), receiving, by the medical device management system, second physiological measurement data from the portable medical device, the second physiological measurement data comprising identification information associated with the first user account and second non-invasive blood glucose measurement data (after calibration is complete, a patient can continue to take non-invasive readings without re-calibration for a defined time period, col. 7 lines 39-50; ); 
--processing, by the medical device management system, the second physiological measurement data to determine a first non-invasive blood glucose measurement associated with the first non-invasive blood glucose measurement data based at least in part on the user specific calibration (“The individualized glucose estimate advantageously converts a population-based noninvasive (sensor) glucose measurement to an individual-based sensor glucose measurement,” col. 6 lines 47-53), 
--transmitting, by the medical device management system, the first non-invasive blood glucose measurement to the portable medical device for display (“The reader 710 forwards calculated measurements to the applications processor 750, where, for example, medical applications use the data to present information to the user on the display 752,” col. 8 lines 35-42).
It would have been obvious to one of ordinary skill in the art before the date of invention to expand Berman’s system of monitoring patients to include Lamego’s blood glucose calibration and data processing because this calibration and processing would improve patient care by using fewer painful blood draws while maintaining measurement accuracy. For example, Lamego’s “blood glucose calibration system 100 individually calibrates the noninvasive optical sensor 120 measurements with intermittent test strip measurements to advantageously provide the accuracy of individualized glucose test strip measurements at a much-reduced frequency of blood draws” (col. 4 lines 17-22).

Berman and Lamego do not expressly disclose, but Goetz teaches: wherein the medical device management system communicates with the portable medical device over a wireless communication network and remotely initiates the calibration (“transmits the new calibration settings to IMD 14 via network 32 (142). IMD 14 is then able to continue delivering therapy to patient 12 with the new calibration settings,” par. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the glucose monitoring and calibration of Lamego and Berman with the remote calibration of Goetz because this would improve the convenience of the system by allowing calibration to be initiated even when the patient is remote from the calibration information. This would further improve patient 

Regarding claim 2, Berman further teaches: providing the first non-invasive blood glucose measurement to a user account different from the identified user account based on one or more privacy settings of the first user account (“the user's selected information recipients 600 and recipient parameters associated with each specific information recipient. These “recipient parameters” as described herein are requirements that direct the transmission of the user attributes, which may include “type of information” such as report of blood glucose level,” par. [0027).

Regarding claim 3, Berman further teaches wherein the medical device is a glucometer (“The device 211 may also include a computer-executable code containing a calibration module 217, which relates measured values of the detected glucose to blood glucose values,” par. [0023]; this is interpreted in light of Applicant’s Specification pars. [0041]-[0043] as a glucometer because it is a device that measures glucose).

Regarding claim 5, Berman further teaches wherein the physiological measurement data comprises non-invasive physiological measurement data (“Record Analyte [from skin patch] 4700 and Send to Data Processing Unit in FIG. 4,” par. [0032].

Regarding claim 6, Berman does not expressly disclose, but Lamego further teaches wherein the physiological measurement data comprises invasive physiological test data (invasive measurement in FIG. 2).
The motivation to combine is the same as in claim 1.

Regarding claim 15, Berman discloses: A medical device management system comprising: a data store configured to store user account information associated with a plurality of user accounts (Processing Unit and Storage System 510 and Profile Database 516 in FIG. 2); and a computing device in computing device in communication with the data store (Non-Invasive Analyte Monitor System 210), the computing device configured to:
--automatically initiate a calibration mode on a portable medical device based on an analysis of physiological measurement data received from the portable medical device, wherein the calibration mode locks the portable medical device from performing further non-invasive blood glucose measurement until calibration is completed (Calibrate Analyte Measurement 4500 in FIG. 4; “the user selects the desired analyte to be measured 4400 and if calibration is needed, the calibrator module is initiated to calibrate 4500 the processor 214,” par. [0030]; “then the measured is prevented from proceeding until such a marker is detected by the device 211,” par. [0031]); 
--receive first physiological measurement data from a portable medical device, wherein the first physiological measurement data comprises identification information associated with a user of the portable medical device (Verification of User 5200)… and non-invasive blood glucose measurement data (Record Analyte [from skin patch] 4700 and Send to Data Processing Unit in FIG. 4), wherein the non-invasive blood glucose measurement data is based on data generated by an optical sensor of the portable medical device during a non-invasive glucose measurement of the user (pars. [0006] and [0019])…; 
--identify a first user account of the medical device management system based on the identification information (New Profile No in FIG. 5; Verification of User 5200 in FIG. 5); 
(Display Analyte Measurement on Output Module 4900 in FIG. 4); 
--store, by the medical device management system, [physiological measurement data] and the first non-invasive blood glucose measurement in the first user account (Transfer New Data and Update Profile Databases 5700 in FIG. 5).

Berman is primarily concerned with monitoring a patient’s glucose where the glucose meter is calibrated using logic stored on the glucose monitor (par. [0023]). There is no indication that any processing of the non-invasive reading is further processed or adjusted due to user profile settings by the Processing Unit and Storage System. Additionally, the calibration of the device for non-invasive readings is not explicitly based on an invasive sample. Berman does not expressly disclose, but Lamego teaches:
--[wherein the first physiological measurement data comprises] invasive blood glucose measurement data…wherein the invasive blood glucose measurement data is generated based on a user blood sample received by the portable medical device (FIG. 2 shows invasive measurements 202 and noninvasive measurements 201 being used to calibrate 250 the device);
--wherein the user specific calibration is based at least in part on the invasive blood glucose measurement data and the non-invasive blood glucose measurement data (FIG. 2 shows invasive measurements 202 and noninvasive measurements 201 being used to calibrate 250 the device);
--process, by the medical device management system, the first physiological measurement data to update a user specific calibration associated with the first user account (measurements are processed by a smart phone 750 that is separate from the sensor 710 in FIG. 7; “Advantageously, the strip meter 270 provides an individualized measurement of blood glucose Gucal 272, which is used to calibrate the blood glucose estimate Gu 242 for a particular individual,” col. 5 lines 25-27) 
--after completion of the calibration (“Next, the population-based glucose estimate Gu is refined by deriving an individually-calibrated glucose estimate,” col. 7 lines 18-20), receive, by the medical device management system, second physiological measurement data from the portable medical device, the second physiological measurement data comprising identification information associated with the first user account and second non-invasive blood glucose measurement data (after calibration is complete, a patient can continue to take non-invasive readings without re-calibration for a defined time period, col. 7 lines 39-50; ); 
--process, by the medical device management system, the second physiological measurement data to determine a first non-invasive blood glucose measurement associated with the first non-invasive blood glucose measurement data based at least in part on the user specific calibration associated with the first user account (“The individualized glucose estimate advantageously converts a population-based noninvasive (sensor) glucose measurement to an individual-based sensor glucose measurement,” col. 6 lines 47-53), 
--transmit, by the medical device management system, the first non-invasive blood glucose measurement to the portable medical device for display (“The reader 710 forwards calculated measurements to the applications processor 750, where, for example, medical applications use the data to present information to the user on the display 752,” col. 8 lines 35-42).
It would have been obvious to one of ordinary skill in the art before the date of invention to expand Berman’s system of monitoring patients to include Lamego’s blood glucose calibration and data processing because this calibration and processing would improve patient care by using fewer painful blood draws while maintaining measurement accuracy. For example, Lamego’s “blood glucose calibration system 100 individually calibrates the noninvasive optical sensor 120 measurements with 
Berman and Lamego do not expressly disclose, but Goetz teaches: wherein the medical device management system communicates with the portable medical device over a wireless communication network and remotely initiates the calibration mode on the portable medical device (“transmits the new calibration settings to IMD 14 via network 32 (142). IMD 14 is then able to continue delivering therapy to patient 12 with the new calibration settings,” par. [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to expand the glucose monitoring and calibration of Lamego and Berman with the remote calibration of Goetz because this would improve the convenience of the system by allowing calibration to be initiated even when the patient is remote from the calibration information. This would further improve patient care by allowing a clinician to provide new calibration settings “remotely instead of meeting patient 12 in person” (Goetz par. [0103]). 

Regarding claim 17, Berman does not expressly disclose, but Lamego further teaches: wherein the physiological measurement data comprises measurement data associated with at least one or more additional physiological parameters including at least one of invasive glucose testing, Oxygen Saturation (SpO2), Total Hemoglobin (SpHb), Alkaline Phosphatase (SpALP), Total Cholesterol (SpChol), High-Density Lipoprotein (SpHDL), or Total Cholesterol Divided by High Density Lipoprotein (SpChol/SpHDL) (invasive measurement in FIG. 2; col. 1 lines 50-55).
The motivation to combine is the same as in claim 15.

Regarding claim 18, Berman does not expressly disclose, but Lamego further teaches: wherein the user account stores a log of all measurements and calibrations associated with each user account (“The particular weights 922 for a selected parameter 950 is stored in a weights look-up table 920,” col. 10 lines 1-2; “Next, the population-based glucose estimate Gu is refined by deriving an individually-calibrated glucose estimate,” col. 7 lines 18-20; these teachings are viewed in light of the teachings of Berman pars. [0026]-[0027] and [0029] which describes storing measurements and profile settings.).
The motivation to combine is the same as in claim 15.

Claims 7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berman (USP App. Pub. No. 2007/0027382) in view of Lamego (U.S. 9,445,759), Goetz (USP App. Pub. No. 2010/0223020), and Beck (USP App. Pub. No. 2002/0178126).
Regarding claim 7, Berman, Lamego, and Goetz do not expressly disclose, but Beck teaches: wherein the physiological measurement data is contained in an XML file (representing physiological measurement data in a markup language such as XML [0052]). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to include in the glucose monitoring of Berman, Lamego, and Goetz the XML data of Beck because the technical ability existed to substitute one type of data storage and display with another such as XML, and the result of the substitution is predictable. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Regarding claim 19, Berman, Lamego, and Goetz do not expressly disclose, but Beck teaches: wherein the data store is further configured to store device profile information associated with a (“device information from which the server computing device 110 determines the proper protocol component 204 to be used with the medical device 130” [0067]) and the computing device is further configured to identify a device profile of the plurality of device profiles based on identification information (“a first URL may be defined for a first model of glucose meters, a second URL may be defined for a class of glucose meters which have similar capabilities, and a third URL may be defined for all cholesterol meters of a certain manufacturer” [0079]; The Examiner notes that the type of data stored by the data store has no functional relationship to the medical device management system, so it is nonfunctional descriptive material under MPEP 2111.05.). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to include the device protocols of Beck within the glucose monitoring of Berman, Lamego, and Goetz with the motivation of improving convenience by “supporting several different models and/or types of medical devices 130 which may use different communications protocol” (Beck [0036]).
Regarding claim 20, Berman does not expressly disclose, but Lamego further teaches: wherein multiple users are associated with the same device profile (user’s profile is associated with Health Service Providers and Patient/Family Members in FIG. 2). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to include the multiple associated users of Lamego with the glucose monitoring of Berman, Lamego, Goetz, and Beck because this would improve patient care by involving family members in patient alerts (Lamego par. [0027]).


Response to arguments
Applicant's arguments filed 09/15/2020 have been fully considered and are discussed below. 
Applicant argues that the amended claims are not obvious over Berman and Lamego because of the network based calibration in the amended claims. This argument is moot because Goetz teaches these limitations as described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                     /JOSHUA B BLANCHETTE/